ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals filed on June 19, 2012, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 817 N.W.2d 361, 866 (Minn.1982) (explaining that [s]ummary affirmances have no prece-dential value because they do not commit the court to any particular point of view. They do no more than establish the law of the case).
BY THE COURT
/s/G. Barry Anderson Associate Justice